Citation Nr: 9902445	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-29 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to July 
1956.

This matter comes before the Board of Veterans Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied special monthly pension based on the 
need for regular aid and attendance or by reason of being 
housebound.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Three VA examinations for the purpose of evaluating the need 
for regular aid and attendance and whether the veteran is 
housebound were conducted between May 1996 and October 1997, 
the first two by the same doctor and the third by another 
doctor.  There is some evidence, when these examinations are 
compared, that the veterans condition has worsened since May 
1996.  For example, in May 1996, the doctor reported that the 
veteran could dress, bathe, eat, and walk in and out of the 
home unassisted using a cane and that improvement in his 
condition was anticipated.  Specifically, the doctor stated 
that physical therapy should be considered as an additional 
treatment modality in addition to current medications.

In January 1997, the same VA doctor indicated that the 
veteran could not dress or bathe unassisted and checked 
no for walk in and out of the home unassisted and then 
indicated parenthetically that the veteran uses cane, 
although his use of a cane was also a factor in May 1996 when 
the doctor checked yes for whether he could walk in and 
out of the home unassisted.  Moreover, in January 1997, the 
doctor did not anticipate any improvement in the veterans 
condition, whereas in May 1996, improvement was anticipated.

In the October 1997 examination report, a different examiner 
indicated that the veteran needed help to shave as well as to 
dress and to bathe.  Specifically, the doctor noted that the 
veterans wife had to help him in and out of the tub.  In 
this regard, the Board notes that, in his June 1997 notice of 
disagreement, the veteran also stated that his wife assisted 
him in and out of the tub in order for him to take a shower.  
However, he stated that he was able to shave himself but that 
his wife would shave him again because of my poor vision.

The October 1997 examination report also contained some 
possibly conflicting statements.  For example, the examiner 
stated that the veterans gait was unsteady, that he had a 
tendency to lose his balance and fall, that he suffered from 
constant dizzy spells, that he got short of breath, had pain 
in the back that limited any kind of activity, and that he 
had right hip pain with very limited walking ability.  Yet, 
in the same report, the examiner stated that the veteran 
could walk up to two blocks and that he was able to mow the 
grass for 10 minutes before becoming stiff and achy.  
Although stating that it was hard for him to drive, the 
examiner noted that he could drive short distances.  

Although nearly all findings were listed under Examination 
results, the Board notes that it is difficult to discern, 
from reading the October 1997 examination report, which 
findings were merely history and complaints recited by the 
veteran and which findings were those of the examiner based 
on physical examination.  For example, the examiner noted, 
He has increasing difficulty in reaching his backside.  
However, there were no objective findings recorded of range 
of motion testing of the arms and no other indication by the 
examiner whether, in the examiners opinion after conducting 
a physical examination, complaints of difficulty reaching 
his backside could be confirmed.  Moreover, the October 
1997 examination was not reported on a form, as were the 
other two, that contained a checklist of the major criteria 
of the regulation governing special monthly pension based on 
the need for regular aid and attendance and consequently some 
of this information was omitted from the report.  38 C.F.R. 
§ 3.352(a) (1998).  Finally, the examiner stated, The 
veteran is staying home because of his wife helping him out 
otherwise he would have to go to a nursing home for his 
care.  Again, the Board notes that it is unclear from the 
context of the examination report whether this was a 
statement made by the veteran and merely recorded by the 
examiner or whether the examiner was rendering an opinion 
about the severity of the veterans limitations.

Reason for remand:  For the reasons noted above, the medical 
evidence is inadequate for the Board to determine whether the 
veteran meets the requirements for regular aid and 
attendance, and therefore remand is required for another 
examination.  Moreover, the RO did not include the provisions 
of section 3.352(a), which are relevant to this case, in the 
statement of the case and due process requires that the 
veteran be given notice of this regulation.

For the foregoing reasons and to ensure that VA has met its 
duty to assist the appellant in developing the facts 
pertinent to the claim, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO must schedule the veteran for 
another examination for housebound status 
or need for regular aid and attendance.  
The RO should insure that the criteria 
that are the heart of the regulations 
governing aid and attendance benefits 
(i.e., Can the veteran do the 
following:  feed himself; dress and 
undress himself; bathe himself?, attend 
to the wants of nature by himself, etc.) 
are provided to the examiner with 
instructions for completion to include a 
certification of need for aid and 
attendance.

The examiner must render the medical 
information required based on objective 
findings on physical examination and not 
merely record history provided by the 
veteran in the examination report.  For 
example, if the veteran states that he is 
unable to feed or dress himself, the 
examiner should assess whether this is 
true based on limitation of range of 
motion of the arms found on examination 
or some other objective findings on 
examination.  The examination report 
should distinguish between subjective 
complaints and objective findings on 
physical examination.

2.  The RO should review the claims folder 
and insure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report, especially to whether the doctor 
has responded regarding the important 
criteria for special monthly pension aid 
and attendance benefits.  If the requested 
examination does not include fully the 
medical information needed to determine 
whether the veteran is capable or 
incapable of performing the tasks in 
section 3.352(a) based on objective 
findings rendered by the examiner on 
physical examination, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998) (if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet.App. 461, 464 
(1992); and Ardison v. Brown, 6 Vet.App. 
405, 407 (1994)

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, No. 97-78 (U.S. Vet. App. June 26, 
1998).

3.  The RO should readjudicate the claim 
for special monthly pension based on the 
need for regular aid and attendance and 
by reason of being housebound.  If the 
decision remains unfavorable, the RO must 
include in the supplemental statement of 
the case the criteria contained in 
section 3.352 which was not provided to 
the veteran in the statement of the case 
or previous supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  However, he need take 
no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
